COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  RILEY LEANDREW BROWN,                           §              No.08-20-00112-CR

  Appellant,                                      §                Appeal from the

  v.                                              §               104th District Court

  THE STATE OF TEXAS,                             §            of Taylor County, Texas

  Appellee.                                       §                  (TC#21464B)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 8TH OF JANUARY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.